Citation Nr: 1105324	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
the purpose of establishing entitlement to VA death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1966 to May 
1969.  The Veteran died in October 2005; the current appellant 
asserts she is the Veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over the case was subsequently transferred to the RO 
in Pittsburgh, Pennsylvania.


REMAND

The appellant contends that she is the surviving spouse of the 
Veteran because they entered into a valid common law marriage 
more than one year prior to his death in October 2005 and that 
they lived together continuously until his death.

The record before the Board does not show that VA has complied 
with its duty to inform the appellant of the evidence needed to 
substantiate her claim, the evidence and information that she 
should submit, and the assistance that VA will provide to obtain 
evidence on her behalf.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should inform the 
appellant and her representative of the 
evidence required to establish the existence 
of a valid common low marriage between the 
appellant and the Veteran during the period 
of their alleged common law marriage, the 
evidence and information that she should 
submit, and the assistance that VA will 
provide to obtain evidence on her behalf.

2.  The RO or the AMC should also undertake 
any development required to comply with VA's 
duty to assist the appellant in the 
development of the facts pertinent to her 
claim.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claim based on a 
de novo review of the record.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, a Supplemental 
Statement of the Case should be provided to 
the appellant and her representative and they 
should be afforded the requisite opportunity 
to respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellants need take no action until she is otherwise 
notified, but she may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).


	                                                                    
(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


